Citation Nr: 0330741	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  97-13 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for chronic 
gastrointestinal disorder with elevated liver function tests 
and colitis secondary to service-connected low back strain 
with degenerative disc disease, lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Oakland, California.  The issue was previously before the 
Board in February 2000, at which time, the Board remanded 
for further evidentiary development.  A review of the file 
indicates that the requested development, specifically, a VA 
compensation and pension physical examination (C&P exam), 
has been performed and the appeal is ready for review.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish his claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  A chronic gastrointestinal disorder with elevated liver 
function tests and colitis was not present during active 
service and it has not been shown by competent evidence that 
the veteran has a chronic gastrointestinal disorder with 
elevated liver function tests and colitis that is related to 
service-connected low back strain with degenerative disc 
disease, lumbar spine or treatment thereof.  


CONCLUSION OF LAW

A chronic gastrointestinal disorder with elevated liver 
function tests and colitis is not proximately due to or the 
result of service-connected low back strain with 
degenerative disc disease, lumbar spine.  38 U.S.C.A. §§  
1110, 1131, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.310 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board notes that the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) on 
November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The new legislation provides for, among other 
things, notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of 
the June 1996 rating decision and the August 1996 Statement 
of the Case, and subsequent Supplemental Statement(s) of the 
Case, the RO provided the veteran with the applicable law 
and regulations and gave notice as to the evidence generally 
needed to substantiate his claim.  The RO sent a letter to 
the veteran dated in February 2001 that advised him of what 
the responsibilities of the VA and the veteran are in 
developing the record.  See  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In regard to the February 2001 
letter, the RO advised the veteran to send in any additional 
information or evidence in support of his claim, "preferably 
within 60 days."  The RO also informed the veteran that if 
anything was received after one year and entitlement was 
established, the entitlement would be from the date of the 
claim.  The veteran does not appear to have been mislead by 
the advisements or discouraged from sending in additional 
evidence, as he submitted letters from his doctors in 
October and December 2002.  The Board notes that over 2 1/2 
years have transpired since the veteran received the 
development letter.  Under the circumstances of the letter's 
advisements, the amount of time provided for development, 
and the actions taken by the veteran on his own behalf,  the 
Board finds the VA has complied with the Federal Court's 
decision in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  

The veteran has not identified any additional evidence that 
has not been associated with the record.  Review of the 
record does not suggest the existence of any outstanding 
Federal government record or any other records that could 
substantiate the veteran's claim.  The veteran has been 
afforded multiple examinations during the appeals period, 
which reflected the veteran's current level of disability.  
Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both 
in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  In order to 
make a showing of chronic disease in service, one must 
present a combination of manifestations sufficient to 
identify the disease entity with sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is 
required to support the claim.  Id.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2003).

When all the evidence is assembled, the VA is responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence 
is against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reflect the veteran underwent an 
enlistment physical examination in May 1971, which was 
normal.  He denied any medical history of stomach, liver, or 
intestinal problems at that time.  Treatment records show 
the veteran complained of painless rectal bleeding in 
October 1971.  The veteran denied rectal pain, but reported 
having some abdominal cramping during the past one to two 
weeks.  He stated that his stools had alternated between 
firm and soft over the past few days.  On examination, there 
were no hemorrhoids or masses; mucosa appeared normal.  The 
impression was rectal bleeding secondary to constipation and 
fecal impaction; improved with enema.  The veteran sought 
treatment for epigastric type pain in June 1973.  He 
reported having taken 5 mg (milligrams) of Valium that 
morning and not eating right.  He opined that his pain was 
due to pills.  He denied having diarrhea.  On examination, 
there were no acute symptoms evident.  The abdomen was flat 
without tenderness or masses.  The impression was mild 
gastritis.  The veteran complained of anal bleeding in March 
1974.  On examination the rectum and anus appeared normal.  
The impression was rectal irritation.  The veteran underwent 
a separation physical examination in March 1974, which was 
normal.

The veteran underwent a C&P exam in June 1975.  The medical 
history and current complaints were negative for 
gastrointestinal complaints.

P.M. Group records indicate the veteran complained of bowel 
movements with pain in June 1988.  He reported a history of 
colitis.  After examination, the assessment was colitis.  
The veteran sought treatment for abdominal cramps in July 
1988.  A barium enema was done, which was interpreted to be 
normal in appearance.  Rectal bleeding reportedly stopped 
with diet.  The veteran underwent a sigmoidoscopy in August 
1988, which indicated spasm of the colon.  The assessment 
was IBS (irritable bowel syndrome).   

VA outpatient records dated in a July 1990 note that the 
veteran's bowel problems were worsening.  He had bleeding 
even off anti-inflammatories.  

P.M. Group records reveal the veteran reported a history of 
spastic colon and a long history of cramps in March 1991.  
The impression was IBS.  

VA outpatient records show the veteran followed up on 
results of a liver panel in January 1995.  Other tests were 
negative.  Notes indicate that the veteran had been taking 
Ibuprofen for a back injury, but currently took Darvon.

Treatment records from D.B.J, M.D. show the veteran 
complained of irritable bowel in May 1995.  He reported 
problems dating back to early childhood.  He reported 
usually having problems with cramps and diarrhea, 
particularly when he ate the wrong things, such as 
chocolates or when he was under stress.  The veteran had 
increased liver function tests (LFT) in June 1995. The 
impression was increased LFT, probably related to 
nonsteroidal use but must consider other possibilities.  The 
plan was to stay off nonsteroidals.

The veteran underwent a VA C&P exam for the spine in June 
1995.  He reported having used nonsteroidal anti-
inflammatory drugs (NSAIDS) for relief of his neck, back, 
and shoulder pain after being released from active duty.  He 
indicated that he was not currently using these drugs on 
advice of his personal physician because of abnormal liver 
enzyme laboratory tests.  The etiology of the abnormalities 
was not known, but it was suspected they may be due to the 
nonsteroidal anti-inflammatory drugs.

VA inpatient records show in a September 1995 progress note 
that test results from August were negative for Hepatitis A, 
B, and C.  Notes from October show use of Motrin was 
discontinued and changed to Amytriptaline.  Labs done by the 
veteran's private physician were noted to show decreased 
LFT.  The veteran underwent a flexible sigmoidoscopy in 
November 1995.  The final impression was (1) irritable bowel 
syndrome; (2) rule out proctitis (patient on NSAIDS and 
"SAIDS") (probably steroidal anti-inflammatory drugs).

Records from D.J., M.D. show complaints in July 1996 of 
crampy, lower abdominal pains and loose stools over the last 
several weeks.  The veteran also reported blood in stools 
over the preceding two to three days, which was attributed 
to hemorrhoids.  The assessment was diarrhea with 
hematochezia of uncertain etiology; suspect colitis.  

S.N.M. Hospital inpatient records show the veteran underwent 
a colonoscopy and biopsy in August 1996.  The examiner found 
a "completely normal looking colon."
Random colon biopsies reflected focal mucosal hyperemia and 
edema consistent with apparent self-limited colitis.

VA outpatient records show the veteran presented in February 
1997 with complaints of spastic colon-type pain with 
associated liquid diarrhea for four days.  He denied fever, 
vomiting, and nausea.  Following physical examination, the 
assessment was irritable bowel syndrome; rule out infection.  
The veteran sought treatment for gas and abdominal bloating 
in June 2001.  Following physical examination, the 
assessment was possible IBS; motility disorder.

The veteran underwent a VA C&P physical examination in July 
2001.  The examiner indicated he had reviewed the veteran's 
claims file and noted the grant of service connection for 
disability resulting from trauma to the upper back and neck.  
He reported gastrointestinal symptoms began about 22 years 
ago, with abdominal cramping associated with loose stools 
and occasional mucus on an episodic basis.  Numerous tests 
and procedures were done, which lead to a consensus 
diagnosis of irritable bowel syndrome.  The medical history 
also included a history of elevated liver function tests 
dating back at least six years.  The examiner's review of 
outpatient records indicated a presumption that Ibuprofen 
was etiologically related to the liver abnormalities.  Close 
questioning of the veteran revealed that he had no history 
of gastrointestinal problems while in the military.  The 
veteran did indicate that he believed there was a change in 
his stools when he began using medication for his back 
disability.  The veteran reported that his problems with 
colitis were episodic until about 1990, at which time, a 
general pattern of three days of constipation followed by 
explosive diarrhea lasting from six to 12 hours.  A workup 
of the veteran's symptoms occurred in August 1996, which 
revealed conditions consistent with self-limiting colitis.  
The examiner also noted elevated liver function tests around 
1995.  A specialist  felt that the elevations in liver 
function tests were most likely related to chronic use of 
nonsteroidal anti-inflammatory drugs that the veteran had 
taken regularly the preceding ten years.  Current laboratory 
tests from June 2001 indicated levels of SGOT, SGPT, 
bilirubin, and alkaline phosphatase were within normal 
limits.  The veteran currently has no hepatobiliary symptom 
and his appetite is normal.

Following physical examination of the veteran, the examiner 
determined it was unclear that the veteran had a current 
disability.  He noted the veteran did not have any current 
complaints referable to the hepatobiliary system and recent 
liver function tests were normal.  Regarding colitis, the 
examiner noted the veteran's father had abdominal crampy 
symptoms.  He also concluded that the veteran's "colitis" 
symptoms remained relatively unchanged and progressed since 
onset 20 years earlier.  Over the 20-period the veteran used 
nonsteroidal anti-inflammatory drugs in the 1980s and early 
1990s, but current analgesic medications consisted almost 
entirely of narcotics.  Due to these factors, the examiner 
found it more difficult to find an etiologic link between 
the use of medications for control of back pain and the 
development and progression of colitis.  Finally, the 
examiner found no citation in the Physician's Desk Reference 
for Ibuprofen causing colitis.

VA outpatient records show that the veteran complained of a 
one-month flare up of stomach problems in January 2002.  He 
reported having cramping, gas, and heartburn every time he 
eats anything.  He indicated that the symptoms were becoming 
worse.  The pertinent assessment was irritable bowel 
syndrome.  The veteran followed up on GERD (gastroesophageal 
reflux disease) and irritable bowel syndrome in June.  The 
assessment was GERD-had EGD (esophagogastroduodenoscopy) @ 
Mather-benign although on visualization had signs of 
inflammation; not Barretts on biopsy.  In September, the 
veteran sought treatment for right shoulder pain.  Review of 
systems shows the veteran denied having poor appetite, 
significant change in weight, abdominal pain, diarrhea, 
constipation, nausea, vomiting, hematemesis, melena, 
hematochezia, and acholic stool.  In October, the veteran 
sought a letter in support of his claim for service 
connection for IBS diagnosis.  The veteran reported that he 
had tried several other medications before trying opiates.  
He told the doctor that NSAIDs had not exacerbated his IBS, 
but had caused drug-induced hepatitis.  He indicated that 
opiates had exacerbated his IBS symptoms, which are 
moderately severe with alternating constipation and diarrhea 
and episodic severe abdominal pain, which he found very 
disabling.  No examination was done.  The assessment was IBS 
exacerbated by chronic opiate usage.

The veteran's VA physician provided a letter in October as 
the veteran requested.  He indicated that he had seen the 
veteran for over three years at regular intervals.  
Treatment covered back strain, traumatic arthritis, and IBS.  
The veteran had chronic pain, which required pain 
medication.  All medication caused adverse effects; non-
steroidal anti-inflammatory medications had caused drug-
induced hepatitis and all opiods affect gastrointestinal 
motility and have significantly worsened symptoms of IBS, 
which has been extremely disabling.  The treating physician 
opined that inflammatory bowel disease should be considered 
a service-connected disability.

D.B.J., M.D. indicates in a December 2002 letter that he has 
been the veteran's primary care physician from 1995 through 
March 1998 and from April 2001 to the present.  Dr. J. 
reported that the veteran had been on maintenance doses of 
Motrin for severe chronic lower back pain.  The medication 
caused a drug-induced hepatitis and had to be discontinued.  
Currently, the veteran relies on opiate medication, which 
aggravates his chronic abdominal pains from irritable bowel 
disease.  Dr. J. opined that since the back problem is 
service connected, the irritable bowel problem should also 
be considered service-connected.

A VA physician reviewed the veteran's claims file and 
medical records in May 2003 for the purpose of expressing an 
opinion on what, if any, diagnoses pertaining to the 
gastrointestinal system the veteran currently has and their 
etiology.  The reviewing doctor made special reference to a 
VA C&P exam in July 2001, an October 2002 letter from Dr. 
G.F., and a December 2002 letter from Dr. D.J.  The 
reviewer, noting October 2002 laboratory studies that showed 
normal levels of LDH, AST, ALT, total bilirubin, albumin, 
and total cholesterol, concluded that the veteran had no 
abnormal liver condition at the time of his review.  He 
noted some prior abnormal liver function studies, believed 
to be the result of NSAIDS, but determined that this was 
completely resolved.  The reviewer concurred with the 
veteran's treating physicians that he has irritable bowel 
syndrome.  He noted that diagnostic studies had already been 
done to exclude other possibilities for the veteran's 
abdominal symptoms.  The reviewing physician concluded that 
the veteran's service connected condition did not cause the 
irritable bowel syndrome, noting that medical literature 
failed to reveal any causal effect between lumbar spine 
disorders and irritable bowel syndrome.

The reviewer points out that although Dr. F opined that 
opiate use had aggravated the veteran's irritable bowel 
syndrome, he failed to specify in what respect the patient 
found his symptoms very disabling.  He further notes that 
between January 2002 and April 2003, the veteran's 
outpatient records show only one reference to abdominal 
pain; the note described a "one month flare-up of stomach 
problems" that included worsening cramping, gas, and 
heartburn with everything the veteran ate.  The reviewer 
opined that these symptoms were not indicative of irritable 
bowel syndrome.  Also noted was a records' entry from 
September 2002, which showed that the veteran denied 
numerous gastrointestinal symptoms, and a note from April 
2003, which indicated there had been no documented weight 
loss with the irritable bowel syndrome.  The reviewer 
referenced the October 2002 laboratory results and opined 
that abnormalities associated with irritable bowel syndrome 
would be expected, but they were normal.  The reviewer found 
no increased incidence of gastrointestinal complaints 
correlating to the increase in the veteran's morphine dosage 
between January 2002 and April 2003.  The diagnostic 
impressions were as follows:  1- no liver disease 
identified; 2- nonservice-connected condition-irritable 
bowel syndrome: no documentation of aggravation caused by 
medications used to treat service-connected low back 
disability.  The reviewer provided three references to his 
computerized research of irritable bowel syndrome.


II.  Analysis

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The competent evidence of record 
fails to show any current liver disability.  Laboratory 
tests from 1995 did show elevations in the veteran's liver 
function tests; however, there is currently no indication of 
abnormalities.  Likewise, tests for Hepatitis A, B, and C 
were all negative.  Accordingly, service connection is not 
warranted for a disability of the liver.

The veteran does meet the threshold requirement in having a 
current chronic gastrointestinal disorder.  The veteran has 
a current diagnosis of irritable bowel syndrome.   A review 
of the veteran's service medical records fails to reveal a 
chronic gastrointestinal disorder.  Specifically, there is 
no diagnosis of either colitis or irritable bowel syndrome.  
It is, however, the veteran's contention that service 
connection of a chronic gastrointestinal disorder is 
secondarily related to his service-connected low back strain 
with degenerative disc disease, lumbar spine.  For 
aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  The veteran contends that the opiates 
that he has taken as a replacement for non-steroidal anti-
inflammatory drugs have aggravated his chronic 
gastrointestinal disorder.  The medical evidence is mixed on 
this point.  The Board finds that the VA opinions from July 
2001 and May 2003 are more probative and credible in 
asserting a connection (or lack thereof) between the 
veteran's current gastrointestinal disorder and his 
medication for service-connected low back strain with 
degenerative disc disease, lumbar spine.

While the adjudication of claims for benefits under title 38 
United States Code is nonadversarial, the Board, in 
rendering a decision on appeal, must analyze the credibility 
and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Abernathy v. Principi, 3 Vet. 
App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 
622 (1992); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
The credibility of a witness may be impeached by a showing, 
for example, of interest, bias, or inconsistent statements.  
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also 
Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony 
was impeached by witness' "inconsistent affidavits" and 
"expressed recognition of the difficulties of remembering 
specific dates of events that happened . . . long ago"); 
Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 
1987) (impeachment by testimony which was inconsistent with 
prior written statements).  The Board notes that 
"definitions of credibility do not necessarily confine that 
concept to the narrow peg of truthfulness.  It has been 
termed as 'the quality or power of inspiring belief. . . .'  
Credibility . . . apprehends the over-all evaluation of 
testimony in the light of its rationality or internal 
consistency and the manner in which it hangs together with 
other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 
51-52 (7th Cir. 1971) (citations omitted).

First, it should be noted that no medical evidence has been 
presented to support a connection between the veteran's use 
of non-steroidal anti-inflammatory drugs and colitis or 
irritable bowel syndrome.  The evidence only suggested a 
connection between NSAIDS and the veteran's elevated liver 
function tests, which have been resolved.  The veteran's VA 
doctor, as well as his private physician, did assert that 
the veteran's inflammatory bowel disease was exacerbated by 
chronic opiate usage. The latter indicated that opiates 
affected gastrointestinal motility.  Neither doctor referred 
to, or offered to provide any medical treatises to 
substantiate their opinion.  Neither doctor pointed to 
anything specific in the veteran's medical records to 
support a correlation between opiate usage and manifestation 
of the veteran's colitis or IBS.  In contrast, the July 2001 
VA examiner indicated that he consulted the Physician's Desk 
Reference  and found no citation for Ibuprofen causing 
colitis.  He also pointed out that the veteran's colitis had 
its onset over 20 years earlier and symptoms of the disorder 
had remained relatively unchanged, but to the extent that it 
did progress, it did so over 20 years.  His review of the 
record indicated to him that the use of narcotics was 
relatively recent.

The second VA examiner is equally persuasive in his opinion 
that there is no connection either directly with service 
connected low back strain with degenerative disc disease, 
lumbar spine, or with NSAIDS or opiate medications taken to 
treat symptoms of the veteran's service-connected low back 
disorder.  The Board considers his opinion, as well as the 
July 2001 VA examiner's opinion, more probative, because it 
is readily apparent that they had access to all of the 
veteran's medical records on file with the VA and they 
meticulously reviewed them.  This is evident with the second 
VA examiner, as he cites specific time periods and specific 
entries, and he notes trends in the record that bolster his 
conclusions.  He found no increased incidence of 
gastrointestinal complaints that correlated to the veteran's 
dosage of morphine.  Finally, the examiner indicated that he 
had researched medical literature, which supported his 
conclusions and which he referenced.

The Board finds that the competent evidence in this matter 
is overwhelmingly against the veteran's claim.  Accordingly, 
the Board concludes that reasonable doubt will not assist 
the veteran and service connection for chronic 
gastrointestinal disorder with elevated liver function tests 
and colitis secondary to service-connected low back strain 
with degenerative disc disease, lumbar spine is not 
warranted.


ORDER

Service connection for chronic gastrointestinal disorder 
with elevated liver function tests and colitis secondary to 
service-connected low back strain with degenerative disc 
disease, lumbar spine is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

